O’Brien, J. (dissenting):
The history of the legislation bearing upon the subject of transfers shows that it has been the uniform policy with reference to-franchises dealing not alone with steam railroads, but with street surface railroads as well, that there should be no consolidation or leasing of competing lines, the theory being that it is in the interest of the public to have competing lines. It is conceded that this policy as a favor to street surface railroads has been departed from ; but in all the cases in which the right to consolidate or to lease contiguous-lines has been granted such leave or right was conditioned upon the corresponding benefit being conferred upon the public of obtaining a continuous ride for' a single fare; and to that end it was the intent- and purpose of the various acts to give to the public the right over *340the lines leased or consolidated to ride for a single fare. The present instance is not exceptional in the failure, to express this idea clearly • and in apt language. Having in mind the spirit and intent of the legislation, however, there is little difficulty, it seems to me, in reaching the conclusion that the language was intended to apply generally to all leases made by street surface railroad companies when leased by one to the other. The attempt, therefore, to limit this general policy by seizing on particular words in the statute which would have the act apply to leases made after a certain date or dependent upon whether the passenger sought to ride on what before the lease was the lessor or the lessee company, is to do violence to the spirit and intent of the legislation. As I have stated, the statute aimed at requiring, as a consideration or condition for the benefit and advantage which would flow to the railroad companies from permitting-them to make leases through which there was practically effected a consolidation of two or more lines, that the public should receive as an equivalent for the concession granted the right for one fare to be transferred over the leased lines.
As to construing the statute in detail, I do not think it necessary to add to what was said in the opinion of this court in Mendoza v. Metropolitan St. R. Co. (51 App. Div. 430) or to what has been said herein by the learned Appellate Term. (Topham v. Interurban Street R. Co., 42 Misc. Rep. 503.) For the reasons stated in those opinions, therefore, I think that the determination of the Appellate Term should be affirmed, with costs.
Determination reversed and judgment of Municipal Court,' affirmed, with costs.